Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20             PageID.124     Page 1 of 12



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


KEVIN SCOTT
          Plaintiff,                                     Case No. 19-12655
v.
                                                         Honorable Nancy G. Edmunds
INTER-CON SECURITY SYTEMS,
INC.,
SCOTT MILLER, and
JULIE WASILEWSKI

           Defendants.
________________________________________/


                          ORDER GRANTING DEFENDANTS’
                             MOTION TO DISMISS [22]

       This is an employment discrimination action initiated by Plaintiff Kevin Scott

against his former employer, Defendant Inter-Con Security Systems, Inc. (“Inter-Con”)

and his alleged former supervisors Defendants Scott Miller and Julie Wasilewski. (ECF

No. 1.) Plaintiff, an African American man, claims Defendants discriminated against him

by firing him while allowing a white coworker accused of the same conduct to voluntarily

resign.

       Pending before the Court is Defendants Miller and Wasilewski’s motion to dismiss

pursuant to Federal Rules of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction

and pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be granted.

(ECF No. 22.) Plaintiff opposes the motion. (ECF No. 25.) The Court finds that the

decision process would not be significantly aided by oral argument. Therefore, pursuant

to Eastern District of Michigan Local Rule 7.1(f)(2), Defendants’ motion will be decided




                                             1
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                                  PageID.125          Page 2 of 12



on the briefs and without oral argument. For the reasons set forth below, Defendants’

motion is GRANTED.

I.       Background

         Plaintiff was employed by Defendant Inter-Con as a security officer at a passport

agency between 2010 and 2019. According to the complaint, Inter-Con paid Plaintiff’s

salary and provided other benefits associated with employment.

         Plaintiff alleges that the individual defendants, Scott Miller and Julie Wasilewski,

exercised supervisory authority over him and were “employed by Defendant Inter-Con.”

However, an affidavit submitted in connection with Defendants’ removal of Plaintiff’s

concurrent state Court action to this Court establishes that Miller and Wasilewski were

employed by the United States government, not Inter-Con. Plaintiff does not dispute this

fact but contends in his response brief that Miller and Wasilewski were nevertheless

“acting as agents for Inter-Con in their control of Plaintiff’s day to day operations.”

         On February 1, 2019, Plaintiff and his coworker, Steven Agar, were assigned to

accompany a group of contractors who were rehabbing certain water damaged portions

of the passport agency premises. Plaintiff and Agar were required to be present for the

duration of the work because the agency was designated as a “secure area.” Plaintiff

escorted the contractors out of the building when their work was complete for the day.

         On February 4, 2019, Plaintiff was confronted by a non-party named Lieutenant

Smellie.1 Lt. Smellie accused Plaintiff of disobeying a direct order to “call the side door

area immediately” when the contractors left the premises on February 1. Lt. Smellie then




         1
             Lt. Smellie’s relationship to Plaintiff is not explicitly stated in the complaint, but he appears to be one of
Plaintiff’s former superiors.

                                                            2
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20               PageID.126      Page 3 of 12



showed Plaintiff an apparently negative report from Defendant Miller, pointing at a screen

and saying, “look at what [Defendant] Director Scott Miller wrote about you.”

       According to the complaint, Miller and Wasilewski concluded that Plaintiff

“abandoned his job duties and left early” during his shift on February 1. Plaintiff claims

that Defendants’ conclusion was incorrect, that he “performed all of his duties in a timely,

secure fashion” that day, and that he left the premises when his shift ended. Plaintiff

alleges this misunderstanding could have been corrected if Miller and Wasilewski

reviewed the security camera footage from that day, but that both defendants failed to do

so. Plaintiff further alleges that Miller and Wasilewski ordered him to “sign documents

[that] were not truthful.”

       On February 15, 2019, Lt. Smellie provided Plaintiff with a piece of paper

explaining that Plaintiff was being fired for “falsification.” Plaintiff requested a copy of the

termination document, but Lt. Smellie allegedly refused. Inter-Con later provided Plaintiff

a partial copy of the document with the portion listing the reason for termination excluded.

Plaintiff’s request for a copy of an email that Miller sent to Lt. Smellie—which Plaintiff

asserts “prompted the investigation” that led to Plaintiff’s firing—was also denied. Plaintiff

further asserts that security tapes from his shift on February 1 would prove that his

termination was meritless. But he claims that Inter-Con only agreed to let him review the

footage if he travelled to Washington, D.C. at his own expense.

       On March 1, 2019, Plaintiff was formally terminated. As a result, his security

clearance, which allowed him to carry a gun and access certain employment opportunities

not otherwise available, was revoked. Plaintiff is African American. Plaintiff claims Agar,

who is white and held the same job as Plaintiff, was accused of the same conduct (i.e.,



                                               3
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                              PageID.127          Page 4 of 12



falsification), but was permitted to voluntarily resign and retain his security credentials.

Plaintiff claims he was not afforded the same opportunity to resign voluntarily and was

therefore subjected to discriminatory treatment.

         On these facts, Plaintiff filed an action in this Court accusing Defendant Inter-Con

of race discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et seq. (Count I) and in violation of the Michigan Elliot-Larsen Civil Rights Act

(“ELCRA”), Mich. Comp. Laws §§ 37.1101 et seq (Count II). Plaintiff also asserts a claim

of “negligent hiring/supervision” under Michigan common law against Inter-Con for its

employment and retention of Miller and Wasilewski (Count III). Defendants Miller and

Wasilewski are named as defendants in connection with the ELCRA claims, but not the

Title VII or negligence claims.

         On October 23, 2019, this Court declined jurisdiction over Plaintiff’s state law

claims (Counts II & III), retaining only the Title VII claim asserted against Inter-Con. (ECF

No. 5.) Plaintiff then brought the state law claims in the Wayne County Circuit Court

against Defendants Inter-Con, Miller, and Wasilewski. (Case No. 2:20-cv-10228, ECF No.

1, 1-1.) Upon certification that Miller and Wasilewski are federal government employees

acting in the scope of their employment, Defendants removed the state court petition back

to federal court under 28 U.S.C. § 1442(a)(1).2 (Id.) By stipulation and order, both cases




         2
           Plaintiff has not amended his complaint to reflect that Miller and Wasilewski are federal employees, rather
than employees of Inter‐Con. However, Defendant’s removal of Plaintiff’s state court claims—and this Court’s
jurisdiction over the state law claims—is predicated on Miller and Wasilewski’s status as federal employees. Plaintiff
did not challenge removal and concedes in his response brief that “Defendants are correct that they are in fact
employees of the United States government[.]” (ECF No. 25 PgID 105.) The Court will therefore treat it as undisputed
that Miller and Wasilewski are employed by the State Department rather than Inter‐Con.

                                                          4
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                       PageID.128        Page 5 of 12



were consolidated in this action pursuant to Federal Rule of Civil Procedure 42(a). (ECF

No. 20.)3

        As a result of this procedural posture, the only active claim asserted against

Defendants Miller and Wasilewski is Plaintiff’s claim for violations of the ELCRA (Count

II). In his response to Defendants’ motion to dismiss, Plaintiff also contends that Miller’s

and Wasilewski’s behavior constitutes “negligent management” and “tortious interference

with Plaintiff’s employment contract[.]” Plaintiff asserts that Miller and Wasilewski (and/or

the United States) should therefore be liable under the Federal Tort Claims Act (FTCA),

28 U.S.C. §§ 1346, 2671 et seq.               Plaintiff, however, has not moved to amend his

complaint to add these putative claims. And Defendants submit an affidavit establishing

that Plaintiff has not filed an administrative claim with the federal government, which is a

prerequisite to any FTCA action. (ECF No. 26-2.)

II.     Standard of Review

        Defendants' motion rests on two procedural grounds, Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). In this situation, the Court is “bound to consider the

12(b)(1) motion first, since the Rule 12(b)(6) challenge becomes moot if this court lacks

subject matter jurisdiction.” Moir v. Greater Cleveland Reg'l Transit Auth., 895 F.2d 266,

269 (6th Cir. 1990).

        “Motions to dismiss for lack of subject matter jurisdiction fall into two general

categories: facial attacks and factual attacks.” United States v. Ritchie, 15 F.3d 592, 598

(6th Cir. 1994).

        A facial attack is a challenge to the sufficiency of the pleading itself. On such
        a motion, the court must take the material allegations of the petition as true

        3
          The stipulation also waived any Title VII claims against Wasilewski, although, as noted above, the
complaint does not name her as a party to the Title VII count.

                                                     5
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                            PageID.129         Page 6 of 12



        and construed in the light most favorable to the nonmoving party. A factual
        attack, on the other hand, is not a challenge to the sufficiency of the
        pleading's allegations, but a challenge to the factual existence of subject
        matter jurisdiction. On such a motion, no presumptive truthfulness applies
        to the factual allegations, and the court is free to weigh the evidence and
        satisfy itself as to the existence of its power to hear the case.

Id. (citations and emphasis omitted). Defendants here assert a factual attack on

this Court’s subject matter jurisdiction.

        Defendants also argue that even if the Court has jurisdiction over this matter,

Plaintiff has failed to state a claim under Rule 12(b)(6). “[A] complaint only survives a

motion to dismiss if it contains sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Estate of Barney v. PNC Bank, 714 F.3d 920, 924-

25 (6th Cir. 2013) (internal quotations and citations omitted). “A claim is plausible when

the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.

III.    Analysis

        Count II of the complaint—Violation of Michigan’s Elliot-Lawson Civil Rights Act—

is the only claim asserted against Defendants Miller and Wasilewski. Because they are

both federal employees, Miller and Wasilewski argue that they are entitled to sovereign

immunity. Alternatively, they contend Plaintiff fails to state a claim under ECLRA because

Title VII preempts state law discrimination claims against the federal government and its

officers.4

        Plaintiff does not state in his complaint whether Defendants were acting in their

individual or official capacities. Further, although the government certified that Miller and



        4
           The parties also dispute whether Plaintiff was an “employee” of either defendant, a necessary element to
state a claim under ELCRA or Title VII. However, determination of this issue is unnecessary to resolve this motion.

                                                        6
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                PageID.130      Page 7 of 12



Wasilewski were acting in the scope of their employment, such certifications are not

conclusive. See Dolan v. United States, 514 F.3d 587, 593 (6th Cir. 2008). The issue of

whether a federal employee was acting within his or her scope of employment is instead

a question of law that is resolved by applying the agency law of the forum state. Id.

However, such an analysis is unnecessary here. Plaintiff’s claims against Miller and

Wasilewski in their official capacities are barred by sovereign immunity and are pre-

empted by Title VII to the extent that they charge either defendant with misconduct in their

individual capacities.

       A.      Sovereign Immunity

       “The United States as a sovereign is immune from suit for money damages unless

it unequivocally has waived such immunity.” Blakely v. United States, 276 F.3d 853, 870

(6th Cir. 2002) (citation omitted). Sovereign immunity extends to the federal government

as well as “officers and agents of the United States in their official capacities.” Id. (citations

omitted). A court is therefore deprived of subject-matter jurisdiction over claims against

the federal government or its officers unless the plaintiff demonstrates that the United

States has waived its immunity. Reetz v. United States, 224 F.3d 794, 795 (6th Cir. 2000).

       Although “it is clear that Congress has waived sovereign immunity for

discrimination actions brought against the federal government[]” through Title VII, Taylor

v. Geithner, 703 F.3d 328, 333 (6th Cir. 2013), that law is considered the “exclusive

judicial remedy for claims of discrimination in federal employment.” Id. (quoting Steiner v.

Henderson, 354 F.2d 432, 434 (6th Cir. 2003)); Brown v. General Servs. Admin., 425

U.S. 820, 835 (1976). Because of this exclusivity, Title VII does not constitute a waiver

of sovereign immunity for state law discrimination claims. See Clement v. Motta, 820 F.



                                                7
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20           PageID.131    Page 8 of 12



Supp. 1035, 1037 (W.D. Mich. 1991) (dismissing federal employee’s ELCRA claim

against Secretary of Agriculture for lack of subject-matter jurisdiction because state law

discrimination claims are preempted by Title VII).

      Turning to the matter before the Court, Miller and Wasilewski are federal

employees and are therefore protected by sovereign immunity while acting in their official

capacities. Plaintiff does not identify a waiver of sovereign immunity for his ELCRA claim

in the complaint. Moreover, such a waiver does not appear to exist due to the exclusivity

of Title VII. Accordingly, Plaintiff’s ELCRA claims against Miller and Wasilewski in their

official capacities are barred by sovereign immunity.

      In his response brief, Plaintiff argues that Defendants’ behavior also supports

claims for negligent management and tortious interference with employment contract

under Michigan law, therefore exposing the United States to liability through the Federal

Tort Claims Act (“FTCA”). The FTCA provides that “[t]he United States shall be liable…

in the same manner and to the same extent as a private individual under like

circumstances” for certain state law tort claims. 28 U.S.C. § 2674. Plaintiff asserts that

even if his ELCRA claim is barred, the federal government has waived its immunity to his

putative state law claims under the FTCA.

      The FTCA has two jurisdictional requirements that are relevant to the matter before

the Court. First, as the Sixth Circuit has noted, “[t]he FTCA clearly provides that the

United States is the only proper defendant in a suit alleging negligence by a federal

employee.” Allgeier v. United States, 909 F.2d 869, 871 (6th Cir. 1990) (citing 28 U.S.C.

§ 2679(a)). Accordingly, “[f]ailure to name the United States as a defendant in an FTCA

suit results in a fatal lack of jurisdiction.” Id. (citations omitted). Second, the FTCA



                                            8
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                               PageID.132          Page 9 of 12



requires that a tort claim against the United States or its officers first be presented in the

form of an administrative claim to the “appropriate federal agency.” 28 U.S.C. § 2675(a).

A plaintiff may only bring an FTCA claim in federal court six months after filing an

administrative claim with the responsible agency or after a “final denial” of that claim,

whichever comes first. Id. The administrative claim prerequisite is crucial to this Court’s

jurisdiction; “[i]f a plaintiff fails to exhaust his or her administrative remedies before filing

a suit, then the court lacks subject matter jurisdiction and cannot proceed.” Sherman v.

United States, 48 F. Supp. 3d 1019, 1023 (E.D. Mich. 2014).

         Plaintiff fails to satisfy either of these jurisdictional requirements. Because the

United States is the only appropriate named party in an FTCA suit, Miller and Wasilewski’s

presence alone deprives this Court of jurisdiction. Further, there is no indication from the

fact of the complaint that Plaintiff has filed an administrative claim with Department of

State. Thus, even if Plaintiff were permitted to amend his complaint to include his

proposed state law tort claims and name the United States as a party, this Court would

still lack jurisdiction because of Plaintiff’s failure to exhaust his administrative remedies.5

Therefore, to the extent that Plaintiff is suing Miller and Wasilewski in their official

capacities, his claims must be dismissed for lack of subject-matter jurisdiction.

         B.       Title VII Exclusivity

         The sovereign immunity issue is not dispositive in this matter, as sovereign

immunity only extends to federal officials sued in their official capacity, see Blakely, 276

F.3d at 870, and Plaintiff has not specified the capacity in which he intends to sue either


         5
            The Court also notes that it would lack jurisdiction over Plaintiff’s tortious interference claim even if
Plaintiff had exhausted his administrative remedies, as § 2675(h) of the FTCA specifically excludes the waiver of
sovereign immunity for claims “arising out of… libel, slander, misrepresentation, deceit, or interference with contract
rights.” (emphasis added).

                                                          9
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20                                 PageID.133          Page 10 of 12



 defendant. The Court now considers whether either defendant could be liable in their

 personal capacities in connection with Plaintiff’s ELCRA claim.6

          As noted, Title VII “provides the exclusive judicial remedy for claims of

 discrimination in federal employment.” Brown, 425 U.S. at 835. Title VII is therefore “both

 exclusive and preemptive of state law claims,” including ELCRA claims, when a plaintiff

 alleges race discrimination by the federal government. Burrows v. Henderson, 7 Fed

 App’x 472, 474 (6th Cir. 2001) (citing Brown, 425 U.S. at 829). Although the Sixth Circuit

 has not directly addressed the issue, a district court in the Western District of Michigan

 observed that “Brown's broad language on preemption and exclusivity has been

 construed as prohibiting suits not only against federal agencies or departments as

 individual defendants, but also against other federal officials in their official or individual

 capacities.” Clement, 820 F. Supp. at 1038 n.5 (collecting cases).

          In what appears to be the only case in within the Sixth Circuit to address the issue

 directly, the district court in Mallekoote v. Marsh, No. 1:89-CV-788, 1991 WL 502985, *4

 (W.D. Mich. Sept. 27, 1991) held that Title VII’s exclusivity extended to individual and

 official capacity suits alike. In Mallekoote, a plaintiff brought claims for discrimination in

 violation of ELCRA and Title VII against her former supervisor, as well as a Title VII claim

 against their mutual employer, the Army Corps of Engineers. Id. at *1.7 In determining

 whether the supervisor could be sued in his individual capacity, the court cited reasoning

 from the Ninth Circuit that “Brown did not distinguish between a suit against the

 government or its individual employees” and that “allowing additional individual remedies


          6
              Because the only proper Defendant in an FTCA suit is the United States, Plaintiff’s FTCA theory is
 inapplicable to an individual capacity claim.
           7
             The plaintiff in Mallekoote also brought claims against her supervisor for intentional infliction of emotional
 distress and relation, which were ultimately dismissed along with the ELCRA claim. Id.

                                                            10
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20               PageID.134     Page 11 of 12



 would interfere with [Title VII’s] carefully devised scheme by permitting circumvention of

 administrative remedies.” Id at *4. (quoting White v. Gen. Servs. Admin., 652 F.2d 913,

 916–17 (9th Cir.1981)). The Mallekoote court followed the approach of the Ninth Circuit

 and most other courts to consider the issue, holding that Title VII barred ELCRA and other

 state law claims asserted against the plaintiff’s former supervisor in his individual

 capacity. Id.

        Here, the Court is persuaded by the majority approach identified in Mallekoote and

 Clement. The lone cause of action asserted against Miller or Wasilewski in the complaint

 is discrimination in violation of ELCRA. Because Miller and Wasilewski are federal

 officials, Plaintiff’s exclusive remedy falls under Title VII and his ELCRA claim is therefore

 barred.   Thus, to the extent that Plaintiff asserts ELCRA violations by Miller and

 Wasilewski in their individual capacities, Plaintiff fails to state a claim on which relief can

 be granted.

 IV.    Conclusion

        For the reasons set forth above, Defendants Miller and Wasilewski’s motion to

 dismiss is GRANTED, and Plaintiff’s claims against Defendants Miller and Wasilewski

 are hereby DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.

                                                     s/Nancy G. Edmunds
                                                     Nancy G. Edmunds
                                                     United States District Judge


 Dated: August 3, 2020




                                               11
Case 2:19-cv-12655-NGE-APP ECF No. 27 filed 08/03/20          PageID.135    Page 12 of 12



 I hereby certify that a copy of the foregoing document was served upon counsel of record
 on August 3, 2020, by electronic and/or ordinary mail.


                                         s/ Lisa Bartlett
                                         Case Manager




                                           12
